The Chancellor.
*545[ * 546 ]
*544From the multiplicity of facts to which the exceptions relate, I perceive at once the difficulty *545of specifying the particular parts of the testimony wanted. Such a specification would lead to great detail, and probably to some confusion. Applications of this kind cannot be reduced to any precise rule, and there must be a discretion to be exercised. Here the testimony is all carefully reduced to writing, and a great part of it, and probably all the material part, is wanted. It will, therefore, be *the most ad visable course to let all the testimony come up; but the defendant should pay for the expense of that part which shall not be found to be necessary; and he should bear that expense whether he eventually succeeds or not, with his exceptions. This course will prevent all abuse in such general applications. The motion is, accordingly, granted, with this proviso, that the expense of returning such parts of the testimony as shall not be found necessary in support of the exceptions, or any of them, shall, in every event, be borne by the defendant.
Rule accordingly.